                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAQ BEY,                                          Case No. 18-cv-02626-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS'
                                   9             v.                                        MOTION TO DISMISS THE THIRD
                                                                                           AMENDED COMPLAINT
                                  10     JARED MALEC, et al.,
                                                                                           Re: Dkt. No. 61
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a motion to dismiss the Third Amended Complaint (“TAC”) filed by

                                  14   individual Emeryville Police Officers Jared Malec, Kevin Goodman, Ronald Sheperd, Dino

                                  15   Cristiani, and Andrew Yu (“Defendants”). The lawsuit arises out of plaintiff’s October 31, 2017
                                       arrest while driving in Emeryville, California. Pursuant to Civil Local Rule 7-1(b), the Court finds
                                  16
                                       this matter appropriate for resolution without oral argument and VACATES the hearing set for
                                  17
                                       March 22, 2019. The Court GRANTS defendants’ motion to dismiss as to all claims except the
                                  18
                                       excessive force claims against defendants.
                                  19

                                  20
                                                                               BACKGROUND
                                  21
                                              The operative facts are recounted in the Court’s prior Order. Dkt. No. 31. On July 31, 2018,
                                  22
                                       the Court granted defendants’ motion to dismiss and motions to strike, with leave to amend certain
                                  23
                                       claims. Id. On August 9, 2018, plaintiff filed a second amended complaint and defendants again
                                  24
                                       moved to dismiss. Dkt. No. 36. With respect to the motion to dismiss the second amended
                                  25
                                       complaint, the Court ordered the following dismissed with prejudice:
                                  26
                                          (1) All claims premised upon the Treaty of Peace and Friendship, United Declaration of Human
                                  27
                                              Rights, United Nations Declaration of Rights of Indigenous Peoples, and AJR: 42
                                  28
                                   1           Indigenous Peoples: Declaration of Rights (2014);

                                   2       (2) The first cause of action for “extreme negligence”;

                                   3       (3) The second cause of action for “invasion of privacy/false arrest”;

                                   4       (4) The fourth cause of action for unlawful search and seizure;

                                   5       (5) The fifth cause of action relating to a blood test;

                                   6       (6) The sixth cause of action for prolonged detention;

                                   7       (7) The seventh cause of action for emotional distress;

                                   8       (8) The Section 1983 respondeat superior/Monell liability against the City of Emeryville;

                                   9       (9) The City of Emeryville as a defendant.

                                  10   See Dkt. No. 49. The only claim that survived the motion to dismiss the second amended complaint

                                  11   was the third cause of action for excessive force under the Fourth Amendment to the U.S.

                                  12   Constitution. Id.
Northern District of California
 United States District Court




                                  13           On January 28, 2019, plaintiff filed his TAC. Dkt. No. 58. The TAC realleges all of the

                                  14   causes of action, including those that the Court dismissed with prejudice. The TAC is identical to

                                  15   the second amended complaint but with several paragraphs re-ordered and some additional

                                  16   language. On February 8, 2019, defendants filed their motion to dismiss the TAC, arguing (1) the

                                  17   TAC violates Rule 8, (2) all but one of the TAC’s causes of action were previously dismissed with

                                  18   prejudice; and (3) the TAC exceeds the Court’s previous order.

                                  19

                                  20                                           LEGAL STANDARD

                                  21           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint if

                                  22   it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  23   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

                                  24   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires

                                  25   the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant has acted

                                  26   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened

                                  27   fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the

                                  28   speculative level.” Twombly, 550 U.S. at 555, 570.
                                                                                           2
                                   1          In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                   2   court must assume that the plaintiff’s allegations are true and must draw all reasonable inferences

                                   3   in the plaintiff’s favor. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).

                                   4   However, the court is not required to accept as true “allegations that are merely conclusory,

                                   5   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d

                                   6   1049, 1055 (9th Cir. 2008).

                                   7          Pro se complaints are held to “less stringent standards than formal pleadings drafted by

                                   8   lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Where a plaintiff is proceeding pro se, the

                                   9   Court has an obligation to “construe the pleadings liberally and to afford the [plaintiff] the benefit

                                  10   of any doubt.” Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc). However, pro

                                  11   se pleadings must still allege facts sufficient to allow a reviewing court to determine whether a claim

                                  12   has been stated. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). If the
Northern District of California
 United States District Court




                                  13   Court dismisses the complaint, it must then decide whether to grant leave to amend.

                                  14

                                  15                                              DISCUSSION

                                  16          The Court has already issued an order (1) dismissing all but one cause of action with

                                  17   prejudice; (2) dismissing the City of Emeryville as a defendant with prejudice; and (3) denying the

                                  18   motion to dismiss with respect to the third cause of action for excessive force under the Fourth

                                  19   Amendment to the U.S. Constitution.

                                  20          Plaintiff’s TAC discusses the International Covenant on Civil Political Rights (“ICCPR”).

                                  21   Dkt. No. 58 ¶23. The Court dismisses all claims premised upon the ICCPR with prejudice.1

                                  22          With respect to the third cause of action, the TAC states: “Here the court agrees with the fact

                                  23   that the EPD employees used unwarranted excessive force during the stop.” Dkt. No. 58 at 15. This

                                  24   is incorrect. Denying the motion to dismiss with respect to the third cause of action does not mean

                                  25   the Court agrees that the police officers used unwarranted excessive force. Rather, plaintiff has

                                  26   adequately pled a claim to survive a motion to dismiss.

                                  27

                                  28
                                              1
                                                In the Court’s November 29, 2018 order, it stated that Plaintiff “must not bring claims …
                                       under international treaties” and ordered all references to such be removed. Dkt. No. 49 at 2.
                                                                                          3
                                   1                                            CONCLUSION

                                   2          Thus, defendants’ motion to dismiss is GRANTED in part and DENIED in part. All claims

                                   3   except the excessive force claim against the defendant officers are dismissed with prejudice, as is

                                   4   the City of Emeryville. All claims premised on the ICCPR are dismissed with prejudice. The Court

                                   5   will consider the only remaining claim, excessive force, on the merits on a more fully developed

                                   6   record. Defendants’ answer is due on March 15, 2019.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: March 5, 2019

                                  10                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
